NUMBER 13-10-00368-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

ORLANDO FIGUEROA,                                                            APPELLANT,

                                              v.

THE STATE OF TEXAS,                               APPELLEE.
____________________________________________________________

             On Appeal from the 148th District Court
                   of Nueces County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                   Before Justices Yañez, Garza, and Benavides
                        Memorandum Opinion Per Curiam

       Appellant, Orlando Figueroa, attempted to perfect an appeal from a conviction for

possession of cocaine. We dismiss the appeal for want of jurisdiction.

       Sentence in this matter was imposed on April 23, 2010, a motion for new trial was

filed on June 1, 2010, and notice of appeal was filed on June 28, 2010. On July 20,

2010, the Clerk of this Court notified appellant that it appeared that the motion for new trial
was untimely filed and that the appeal was not timely perfected. Appellant was advised

that the appeal would be dismissed if the defect was not corrected within ten days from

the date of receipt of the Court=s directive. Appellant has not filed a response to the

Court=s notice.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

       According to Texas Rule of Appellate Procedure 21.4, appellant had thirty days

after the day sentence was imposed to file his motion for new trial. TEX. R. APP. P. 21.4.

Because the thirtieth day fell on a Sunday, appellant had until the following Monday, May

24, 2010 to file a motion for new trial. See TEX. R. APP. P. 4.1. The motion for new trial

was untimely because it was filed on June 1, 2010. Therefore, his notice of appeal was

due to have been filed within thirty days after the day sentence was imposed or

suspended in open court. See TEX. R. APP. P. 26.2(a)(2). Appellant did not file his

appeal until June 28, 2010.




                                             2
       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of October, 2010.




                                             3